                          IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE WESTERN DISTRICT OF TEXAS
                                      AUSTIN DIVISION

                                                              §
IN RE:
                                                              §   CHAPTER 7
                                                              §
ORLY GENGER,
                                                              §   CASE NO. 19-10926-TMD
                                                              §
          Debtor.
                                                              §

                 CREDITOR ARIE GENGER’S WITNESS AND EXHIBIT LIST
                FOR HEARING ON OCTOBER 23, 2019 AT 2:00 P.M. CENTRAL

          Creditor Arie Genger files this Witness and Exhibit List for Hearing on October 23, 2019

at 2:00 p.m. Central.

                                                      WITNESSES

          Arie Genger reserves the right to call or not call any witnesses designated by any other

party, as well as additional rebuttal witnesses.


                                                      EXHIBITS

          Arie Genger designates the following exhibits that may be admitted:

EXHIBIT                              DESCRIPTION                   M   O   O   A   D   DISPOSITION
NUMBER                                                             A   F   B   D   A   AFTER TRIAL
                                                                   R   F   J   M   T
                                                                   K   E   E   I   E
                                                                   E   R   C   T
                                                                   D   E   T
                                                                       D
     1.         Protective Order, Genger v. Genger,
                Case No. 17-cv-8181, Doc. No. 81
                (S.D.N.Y. Feb. 7, 2019).

     2.         Orly Genger 2007 Family Trust Agreement
                (solely for in camera review)

     3.         Proposed Confidentiality and Protective
                Order (Ex. A to ECF No. 76)




                                                          1
118754.000001 4845-8485-9562.2 10/18/2019 (4:50 PM)
EXHIBIT                              DESCRIPTION               M   O   O   A   D   DISPOSITION
NUMBER                                                         A   F   B   D   A   AFTER TRIAL
                                                               R   F   J   M   T
                                                               K   E   E   I   E
                                                               E   R   C   T
                                                               D   E   T
                                                                   D
     4.         Redline of Proposed Confidentiality and
                Protective Order Against TXWB-TMD Form
                Confidentiality and Protective Order
                (Ex. A-1 to ECF No. 76)

     5.         Subpoena to Arie Genger to Testify at
                Deposition (Ex. B to ECF No. 76)

     6.         Affidavit of Service relating to Subpoena to
                Arie Genger to Testify at Deposition

     7.         Response to Subpoena of Arie Genger
                (Ex. C to ECF No. 76)


          Arie Genger reserves the right to withdraw or otherwise not offer any exhibit. Arie

Genger reserves the right to use any exhibits presented by any other party. Arie Genger also

reserves the right to use and/or present demonstratives for any purpose. Arie Genger also

reserves the right to use exhibits, demonstratives, and testimony not listed here for impeachment

or rebuttal purposes at the hearing.

          Arie Genger reserves the right to supplement or amend this Witness and Exhibit List any

time prior to the hearing. Any party wishing to receive a copy of the foregoing exhibits (except

Exhibit 2) should email Danielle N. Rushing at drushing@dykema.com. The requested exhibits

will be provided by electronic transmission.




                                                      2
118754.000001 4845-8485-9562.2 10/18/2019 (4:50 PM)
Dated: October 18, 2019                                Respectfully submitted,

                                                       DYKEMA GOSSETT PLLC

                                                       By: /s/ Deborah D. Williamson
                                                          Deborah D. Williamson
                                                          State Bar No. 21617500
                                                          dwilliamson@dykema.com
                                                          Danielle N. Rushing
                                                          State Bar No. 24086961
                                                          drushing@dykema.com
                                                          112 East Pecan Street, Suite 1800
                                                          San Antonio, Texas 78205
                                                          Telephone: (210) 554-5500
                                                          Facsimile: (210) 226-8395

                                                          and

                                                          Aaron M. Kaufman
                                                          State Bar No. 24060067
                                                          akaufman@dykema.com
                                                          Comerica Bank Tower
                                                          1717 Main Street, Suite 4200
                                                          Dallas, Texas 75201
                                                          Telephone: (214) 462-6400
                                                          Facsimile: (214) 462-6401

                                                       ATTORNEYS FOR ARIE GENGER




                                                             3
 118754.000001 4845-8485-9562.2 10/18/2019 (4:50 PM)
                                          CERTIFICATE OF SERVICE

       I hereby certify that on October 18, 2019, a true and correct copy of the foregoing
document was served by electronic notification by the Electronic Case Filing system for the
United States Bankruptcy Court for the Western District of Texas and as follows:

         John Dellaportas                                                   Via Email and Fax
         EMMET, MARVIN & MARTIN LLP
         120 Broadway, 32nd Floor
         New York, NY 10271
         jdellaportas@emmetmarvin.com
         Facsimile: (212) 238-3100

         Shelby Jordan                                                      Via E-service
         JORDAN, HOLZER, & ORTIZ P.C.
         500 N. Shoreline Blvd., Suite 900
         Corpus Christi, TX 78401
         sjordan@jhwclaw.com

         Ron Satija                                                         Via E-service
         c/o Brian Cumings
         GRAVES DOUGHERTY HEARON & MOODY
         401 Congress Avenue, Suite 2700
         Austin, TX 78701
         bcumings@gdhm.com

         Eric J. Taube
         WALLER LANSDEN DORTCH & DAVIS, LLP                                 Via E-service
         100 Congress Ave., Suite 1800
         Austin, TX 78701-4042
         Eric.Taube@wallerlaw.com

         Ray Battaglia                                                      Via E-service
         66 Granburg Circle
         San Antonio, TX 78218
         rbattaglialaw@outlook.com

         Shane P. Tobin                                                     Via E-service
         OFFICE OF THE UNITED STATES TRUSTEE
         903 San Jacinto, Suite 230
         Austin, TX 78701
         Shane.P.Tobin@usdoj.gov

         Jay Ong                                                            Via E-service
         MUNSCH HARDT KOPF & HARR PC
         303 Colorado St #2600
         Austin, TX 78701
         jong@munsch.com



                                                      /s/ Danielle N. Rushing
                                                      Danielle N. Rushing



                                                         4
118754.000001 4845-8485-9562.2 10/18/2019 (4:50 PM)
